Citation Nr: 0716736	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-15 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether reduction of the veteran's disability compensation 
benefits due to incarceration, effective December 27, 2001, 
was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from April 1967 to April 
1970.  
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 determination by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The veteran has raised the issue of waiver of overpayment and 
the Board hereby refers this matter to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The veteran has been incarcerated from August 1980 until 
the present for the conviction of a felony.

2.  The reduction of the veteran's disability compensation to 
10 percent due to incarceration for a felony conviction was 
proper.  

3.  The effective date of December 27, 2001 for the reduction 
is not proper.  

4.  April 1, 2002 is the correct effective date for the 
reduction of the veteran's disability compensation to 10 
percent due to incarceration for a felony conviction.  


CONCLUSIONS OF LAW

1.  The reduction of the veteran's disability compensation to 
10 percent due to incarceration for a felony conviction was 
proper.  38 U.S.C.A. §§ 1114, 5107, 5313 (West 2002); 38 
C.F.R. §§ 3.103, 3.665 (2006).

2.  The effective date of December 27, 2001 is not proper for 
the reduction of the veteran's disability compensation to 10 
percent due to incarceration for a felony conviction.  38 FR 
34, 542.

3.  April 1, 2002 is the correct effective date for the 
reduction of the veteran's disability compensation to 10 
percent due to incarceration for a felony conviction.  38 FR 
34, 542.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 C.F.R. § 3.665(a), any person who is incarcerated in 
a federal, state, or local penal institution in excess of 60 
days for conviction of a felony shall not be paid 
compensation in excess of the amount specified in 38 C.F.R. § 
3.665(d) beginning on the 61st day of incarceration.  Under 
this section, a veteran who is rated 20 percent or more shall 
receive the rate of compensation payable under 38 U.S.C.A. § 
1114(a), which equates to a 10 percent disability payment.  

38 C.F.R. § 3.655 was amended effective June 10, 2003.  It 
was stipulated that in accordance with statutory provisions 
amendments would be applied retroactively, with amendment to 
38 C.F.R. § 3.665(c) being applicable April 1, 2002.  See 
68 Fed. Reg. 34,542 (June 10, 2003).  Amendments to 38 C.F.R. 
§ 3.665(c) provide that 38 C.F.R. § 3.665 applies to a 
veteran who in October 7, 1980, was incarcerated in a 
Federal, State, or local penal institution for a felony 
committed before that date and remained incarcerated for the 
conviction of that felony as of December 27, 2001.  

In the instant case, the veteran's combined rating for his 
service-connected disorders is 20 percent.  The veteran 
committed the offense in July 29, 1980 and was in custody 
from August 1, 1980 to February 20, 1983 for the felony.  He 
was convicted on February 2, 1983 and was transported to a 
corrections facility.  He remains incarcerated to the present 
day.  Prior to December 27, 2001 the veteran's benefits were 
not reduced due to the fact that the date of the commission 
of the offense for which he is incarcerated was prior to 
October 7, 1980.  Based on the recent revisions to 38 C.F.R. 
§ 3.665 (c), discussed above, a July 2004 RO determination 
reduced the veteran's benefits because he has been 
incarcerated for the same felony from October 7, 1980 to 
December 27, 2001.  Given that he is in receipt of combined 
rating of 20 percent, his benefits were reduced to 10 percent 
as required under 38 C.F.R. § 3.665(d).  A September 2004 
audit of the veteran's account shows that the veteran's 
benefits were reduced from December 27, 2001 thereby creating 
an overpayment.  The veteran's reduction in benefits 
effective December 27, 2001, was not proper as the 
regulations to include this veteran in the category of 
incarcerated veterans subjected to reduction of benefits 
under 38 C.F.R. § 3.665 did not become effective until April 
1, 2002.  Nevertheless, the reduction in the veteran's 
benefits from April 1, 2002 onward is proper as the veteran 
has been incarcerated for the same felony from October 7, 
1980 to December 27, 2001.  See 38 C.F.R. § 3.665(a)(c).  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), is codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and 
implementing regulations (codified at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) provide for, among other 
things, notice and assistance to claimants under certain 
circumstances.  During the pendency of this appeal, on March 
3, 2006, the United States Court of Appeals for Veterans 
Claims issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
providing further guidance on VCAA notice requirements.  
However, Congress, in enacting the statute, noted the 
importance of balancing the duty to assist with "the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  When the law and not the 
evidence is dispositive of the claim, VCAA is not applicable.  
See Mason, 16 Vet. App. at 132 (VCAA not applicable to a 
claim for nonservice-connected pension when the claimant did 
not serve on active duty during a period of war); Smith 
(Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA did not 
affect a federal statute that prohibited payment of interest 
on past due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  
As the law is dispositive in the instant case, VCAA is not 
applicable.  




ORDER

Reduction of the veteran's disability compensation benefits 
due to incarceration is proper.  To this extent, the appeal 
is denied.  

An effective date for such reduction of April 1, 2002, is 
appropriate.  To this extent, the appeal is allowed.   



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


